—Appeal by defendant from a judgment of the Supreme Court, Kings County (Murray, J.), rendered September 18, 1981, convicting him of robbery in the first degree, criminal possession of stolen property in the first degree and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
The People clearly established a prima facie case against the defendant on each of the charged crimes. Thus, the trial court’s denial of the defendant’s motion for a trial order of dismissal was proper (CPL 290.10, subd 1). In addition, under the circumstances of this case and in view of the defendant’s second-felony-offender status, the sentence imposed of 6V2 to 13 years’ imprisonment on defendant’s conviction of robbery in the first degree was not improper or an abuse of discretion (People v Suitte, 90 AD2d 80). Thompson, J. P., O’Connor, Boyers and Lawrence, JJ., concur.